 

NON-EXCLUSIVE SALES, DISTRIBUTION, MANUFACTURING AND LICENSE AGREEMENT

 

This Non-exclusive Sales, Distribution, Manufacturing and License Agreement
(“Agreement”) is made and entered into this 21 day of May, 2014 (the “Effective
Date”), by and between Petrosonic Energy, Inc., a Nevada corporation
(“Licensor”), and Kuai Le GU, LLC, a Delaware limited liability company
(“Licensee”). Licensor and Licensee sometimes hereinafter referred to as the
“parties.”

 

WITNESSETH

 

WHEREAS, Licensor owns or has licensed rights (with the right to grant
sublicenses) in the Patent Rights (as defined below) and Know-How (as defined
below); and

 

WHEREAS, Licensee desires to obtain an non-exclusive license from Licensor in
and under the Patent Rights and Know-How; and

 

WHEREAS, Licensor is willing to grant such a license to Licensee upon the terms
and conditions set forth below; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties agre as follows:

 

Article 1 - DEFINITIONS

 

For the purposes of this Agreement, the following words and phrases shall have
the following meanings:

 

1.1 “Affiliates” of an entity means any other entity which (directly or
indirectly) is controlled by, controls or is under common control with such
entity. For the purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
as used with respect to an entity means (i) in the case of a corporate entity,
direct or indirect ownership of voting securities entitled to cast at least
fifty percent (50%) of the votes in the election of directors or (ii) in the
case of a non-corporate entity, direct or indirect ownership of at least fifty
percent (50%) of the equity interests with the power to direct the management
and policies of such entity.

 

1.2 “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

 

1.3 “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.

 

1.4 “Developments” means inventions, patents and patent rights not included in
the Patent Rights that are conceived, discovered, invented, developed, created,
made or reduced to practice by Licensor during the Term. For the avoidance of
doubt, the term Developments does not include inventions, patents and Patent
Rights obtained by Licensor from any third party.

 

1.5 “Environmental Claim” shall mean, with respect to any person or entity, any
notice; claim; administrative, regulatory or judicial action, suit, judgment or
demand; or other written communication applicable to the Technology (as defined
below) by any other person or entity (including, without limitation, any
government authority) alleging or asserting such person’s or entity’s liability
for investigatory costs, cleanup costs, governmental response costs, damages to
natural resources or other property of such person or entity, personal injuries
or death, losses, fines or penalties arising out of, based on or resulting from
(a) the presence, Use (as defined below), Release (as defined below) or
threatened Release into the environment of any Hazardous Material (as defined
below) at any location, whether or not owned by such person or entity, or (b)
any fact, circumstance, condition or occurrence forming the basis of any
violation or alleged violation of any Environmental Law (as defined below).

 

 

 

 

1.6 “Environmental Laws” shall mean any and all Laws (as defined below)
applicable to the Project relating to the indoor or outdoor environment, or to
the health or safety of natural persons affected by the environment, or to the
Release or threatened Release of Hazardous Materials into the indoor or outdoor
environment, including, without limitation, ambient air, soil, surface water,
groundwater, sea water, wetlands, land or subsurface strata, or otherwise
relating to the Use of Hazardous Materials, whether now or hereafter in effect.

 

1.7 “Field” means the treatment and upgrading of heavy oil.

 

1.8 “GAAP” means United States generally accepted accounting principles applied
on a consistent basis. Unless otherwise defined or stated herein, financial
terms will be calculated using GAAP.

 

1.9 “Hazardous Material” shall mean any of the following: any chemicals,
materials, substances or wastes that are now or hereafter become (a) defined or
listed as, or included in the definition of, “hazardous substances,” “hazardous
wastes,” “hazardous materials,” “extremely hazardous wastes,” “restricted
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants,”
“pollutants” or terms of similar import under any Environmental Law, and (b)
prohibited, limited or regulated under any Environmental Law.

 

1.10 “Know-How” means all compositions of matter, techniques and data and other
know-how and technical information including inventions (whether or not
patentable), improvements and developments, practices, methods, concepts, trade
secrets, documents, computer data, computer code, apparatus, regulatory
strategies, test data, analytical and quality control data, formulation,
manufacturing, patent data or descriptions, development information, drawings,
specifications, designs, plans, proposals and technical data and manuals and all
other proprietary information that is owned or controlled by Licensor as of the
Effective Date that relates to the Technology or to any of the subject matter
described in or claimed by the Patent Rights and is relevant to the Field.

 

1.11 “Laws” shall mean any statute, law, regulation, ordinance, rule, judgment,
order, decree, permit, concession, grant, franchise, license, agreement,
directive, guideline, policy or rule of common law, or any governmental
requirement or other governmental restriction or similar form of decision or
determination, or any interpretation or administration of any of the foregoing
by any national, state or local government (or any association, organization or
institution of which any of the foregoing is a member, or to whose jurisdiction
any thereof is subject, or in whose activities any thereof is a participant),
whether now or hereafter in effect.

 

1.12 “Patent Rights” means (a) the patent applications and patents identified on
Exhibit A attached hereto and any patents that issue on said applications and
the foreign equivalents thereof and (b) all provisionals, divisions,
substitutions, continuations, continuations-in-part to the extent any claims
thereof are fully supported by another patent application identified in clause
(a), renewals claiming priority in whole or in part to a patent or patent
application identified in clause (a), extensions, reissues, reexaminations and
the like of any of the patents identified in the foregoing clause (a) and the
foreign equivalents thereof.

 

2

 

 

1.13 “Related Party” means Licensee, its Affiliates and their respective
sublicensees, as applicable; provided, however, that a manufacturer that is
sublicensed by Licensee solely for the purpose of manufacturing (and not for the
purpose of developing, marketing or selling) the Technology for Licensee and
whose Patent Rights are not controlled by Licensee shall not be considered a
Related Party.

 

1.14 “Release” shall mean, with respect to any Hazardous Material, any release,
spill, emission, emanation, leaking, pumping, injection, deposit, disposal,
discharge, dispersal, leaching or migration of such Hazardous Material into the
indoor or outdoor environment, including, without limitation, the movement of
such Hazardous Material through ambient air, soil, surface water, groundwater,
sea water, wetlands, land or subsurface strata.

 

1.15 “Technology” means, singularly or jointly, Licensor’s heavy oil processing
and treatment technologies commonly known as “Sonoprocess Heavy Oil Processing
Technology” and “Heavy Oil Emulsification Technology”, and any and all
adaptations, modifications, improvements and/or derivative works thereof from
and after the Effective Date, whether developed, performed or acquired by
Licensor, or by Licensee pursuant to the license granted by this Agreement.

 

1.16 “Term” has the meaning set forth in Section 8.1.

 

1.17 “Territory” means the People’s Republic of China (which includes Hong Kong
Special Administrative Region, Macau Special Administrative Region or Taiwan),
and the Republic of Indonesia and Federation of Malaysia.

 

1.18 “Third Party” means an entity other than Licensor and its Affiliates, and
Licensee and its Related Parties.

 

1.19 “Use” means, with respect to any Hazardous Material and with respect to any
person or entity, the generation, manufacture, processing, distribution,
handling, use, treatment, recycling, storage or disposal of such Hazardous
Material or transportation to or from the property controlled by such person or
entity of such Hazardous Material.

 

Additional terms may be defined throughout this Agreement.

 

Article 2 - GRANT

 

2.1 License Grant. Licensor hereby grants to Licensee a non-exclusive license in
the Territory under the Patent Rights and Know-How, with a right to sublicense,
to research, develop, practice, perform, make, use, manufacture, assemble,
modify, sell, offer for sale, distribute, import and otherwise exploit the
Technology in the Field. Licensee shall have no right to market, sell, license
(including any soliciting of licenses) or distribute the Technology or any part
thereof outside the Territory.

 

3

 

 

2.2 Sublicenses.

 

(a) Licensee may grant written sublicenses of the license granted it under
Section 2.1 (each, a “Sublicense Agreement”); provided, however, that no
sublicense granted under this Agreement shall have rights greater than those of
Licensee or be valid unless each sublicensee (each a “Sublicensee”) agrees in
writing in a Sublicense Agreement:

 

(i) to exercise its rights under the sublicense in accordance with the
applicable terms of this Agreement;

 

(ii) to maintain records that Licensee would be required to retain under this
Agreement and to permit auditors of Licensor to inspect such records on the same
basis as such records could be inspected if retained by Licensee;

 

(iii) to observe all other applicable terms of this Agreement;

 

(iv) that such Sublicense Agreement shall automatically terminate upon (A) any
termination of this Agreement or (B) a Bankruptcy Event affecting Licensee,
unless otherwise consented to in writing by Licensor;

 

(v) that Licensor shall be a third party beneficiary under the applicable
Sublicense Agreement and shall have the right to enforce any and all obligations
of Licensee under such Sublicense Agreement; and

 

(vi) that in the event of a Bankruptcy Event, if the Sublicense Agreement is
rejected and the Sublicensee does not elect to treat the Sublicense Agreement as
terminated, then the Sublicensee shall, at Licensor’s option, enter into a
license agreement with Licensor on substantially the same terms and conditions
as the applicable Sublicense Agreement.

 

(b) Licensee unconditionally guarantees the performance of all Sublicensees in
accordance with the terms of this Agreement, and Licensee shall be responsible
for enforcing the provisions of any Sublicense Agreement to ensure that
Sublicensees do not breach the terms of this Agreement.

 

2.3 Except as specifically set forth in this Agreement, neither party shall
acquire any license or other intellectual property interest, by implication or
otherwise, in any information disclosed to it under this Agreement or under any
Intellectual property controlled by the other party.

 

Article 3 – PARTIES’ OBLIGATIONS

RELATING TO COMMERCIALIZATION

 

3.1 Licensee’s Obligations.

 

(a) Licensee shall use its commercially reasonable and diligent efforts to bring
one or more Technology to market in the Territory through an active and diligent
program for exploitation of the Patent Rights and Know-How and to continue
active, diligent marketing efforts for one or more Technology throughout the
Territory during Term. In connection therewith, Licensee shall, at its own cost
and expense, use best efforts to:

 

(i) advertise, market and promote the Technology throughout the Territory;

 

4

 

 

(ii) work with Licensor to obtain regulatory approval of the Technology and
registration of the Patent Rights in the Territory, provided that Licensor shall
bear the costs in connection therewith;

 

(iii) meet the standards set by Licensor from time to time for displaying,
demonstrating and explaining the operation and use of the Technology;

 

(iv) conduct all business diligently and represent Licensor in a professional
manner that brings credit to Licensor and enhances the reputation of Licensor
and the Technology;

 

(v) refrain from making claims or representations concerning the Technology,
other than as set forth in the applicable specifications or other materials
published by Licensor;

 

(vi) refrain from discrediting either the Technology or Licensor;

 

(vii) use only promotional and marketing material relating to Licensor or the
Technology that has been approved in writing by Licensor;

 

(viii) include in all advertising and promotional materials all applicable
copyright and trademark notices as Licensor specifies from time to time; and

 

(ix) consult with Licensor regarding any advertising or trade practice that
might affect the good name, trademarks, goodwill or reputation of Licensor or
the Technology, and comply with any requests of Licensor with regard to any such
practice.

 

(b) Subject to Section 3.1(a)(ii), Licensee shall bear all costs and risks
associated with or arising from or relating to the commercialization of the
Technology in the Territory; provided that Licensee shall have the option, but
not the obligation, to purchase such equipment of Licensor as designated by
Licensee at Licensor’s cost. Licensee shall maintain complete and accurate
records of the Technology that are made, used, sold or performed by Licensee
under this Agreement. Not later than April 1st of each full calendar year
following the Effective Date, Licensee shall furnish Licensor with a summary
report on the progress of its efforts during the prior Calendar Year to develop
and commercialize the Technology in the Territory, including research and
development efforts, efforts to obtain regulatory approval, marketing efforts
and sales figures, provided that such reports shall be deemed Confidential
Information subject to the provisions of Article 9.

 

3.2 Licensor’s Obligations. Licensor shall provide pre-commercialization support
to Licensee on an “as needed” basis as follows: (i) sales collaterals, (ii)
scientific data relating to the Technology and (iii) on-site customer training
within the Territory on use of the Technology.

 

3.3 In the event that either party determines that the other party has not
fulfilled its obligations under this Article 3, such party shall furnish the
non-performing party with written notice of such determination. Within sixty
(60) days after receipt of such notice, the non-performing party shall either
(a) fulfill the relevant obligation or (b) negotiate with the notifying party a
mutually acceptable schedule of revised obligations; failing which the notifying
party shall have the right, immediately upon written notice to non-performing
party, to terminate this Agreement.

 

5

 

 

Article 4 - PAYMENTS; ROYALTIES AND REPORTS

 

4.1 License Royalties. In consideration for Licensor’s granting of the license
granted under Section 2.1, Licensee shall pay Licensor a perpetual license
royalty as follows:

 

(a) 5% of the per barrel spot price of West Texas Intermediate (averaged over
the quarter) for each barrel of oil produced post-processing using the
Technology in the Territory by Licensee; and

 

(b) 5% of the per barrel spot price of West Texas Intermediate (averaged over
the quarter) for each barrel of oil produced post-processing using the
Technology in the Territory by Sublicensee.

 

4.2 Reports; Payment of Royalty. During the Term, Licensee shall furnish to
Licensor a quarterly written report for the Calendar Quarter showing the number
of barrels of heavy oil processed by Licensee and each of its Sublicensees
during the reporting period and the royalties payable under this Agreement.
Reports shall be due on the thirtieth (30th) day following the close of each
Calendar Quarter. Royalties shown to have accrued by each royalty report shall
be due and payable on the date such royalty report is due. Licensee shall keep
complete and accurate records in sufficient detail to enable the royalties
payable hereunder to be determined.

 

4.3 Audits.

 

(a) Upon the written request of Licensor and not more than once in each Calendar
Year, Licensee shall permit an independent certified public accounting firm of
nationally recognized standing selected by Licensor and reasonably acceptable to
Licensee, to have access during normal business hours to such of the records of
Licensee as may be reasonably necessary to verify the accuracy of the royalty
reports hereunder for any year ending not more than thirty-six (36) months prior
to the date of such request. The accounting firm shall disclose to Licensor only
whether the royalty reports are correct or incorrect and the amount of any
discrepancy. No other information shall be provided to Licensor.

 

(b) If such accounting firm correctly identifies a discrepancy made during such
period, the appropriate party shall pay the other party the amount of the
discrepancy within thirty (30) days of the date Licensor delivers to Licensee
such accounting firm’s written report so correctly concluding, or as otherwise
agreed upon by the parties. The fees charged by such accounting firm shall be
paid by Licensor; provided, however, that if such audit uncovers a non-payment
or an underpayment of royalties by Licensee to Licensor during the audited
period that exceeds five percent (5%) of the total royalties owed, then the fees
of such accounting firm shall be paid by Licensee.

 

(c) Licensor shall cause its accounting firm to enter into an acceptable
confidentiality agreement with Licensee and/or its Related Parties prior to
conducting an audit.

 

4.4 Payment Exchange Rate. All payments to be made by Licensee to Licensor under
this Agreement shall be made in United States dollars and shall be paid by bank
wire transfer in immediately available funds to such bank account in the United
States as may be designated in writing by Licensor from time to time. All
amounts owing to Licensor stated in a currency other than the United States
dollar shall be converted by using GAAP applied at the currency exchange rate
shown in The Wall Street Journal on the last day of the applicable Calendar
Quarter.

 

4.5 Taxes. All payments due hereunder shall be paid in full without deduction of
taxes or other fees which may be imposed by any government and which shall be
paid by Licensee; provided, however, that any withholding tax required to be
withheld by Licensee on royalty payments under the laws of any country in the
Territory on behalf of Licensor will be timely paid by Licensee to the
appropriate governmental authority, and Licensee will furnish Licensor with
proof of payment of such tax. Any such tax actually withheld may be deducted
from royalty payments due to Licensor under this Agreement. If at any time legal
restrictions prevent the prompt remittance of part or all of any payments owed
by Licensee to Licensor hereunder with respect to any country in the Territory,
payment shall be made through any lawful means or methods that may be available,
and as Licensee shall reasonably determine is appropriate.

 

6

 

 

4.6 Overdue Payments. Any payments to be made by Licensee hereunder that are not
paid on or before the date such payments are due under this Agreement shall bear
interest, to the extent permitted by law, at two (2) percentage points above the
prime rate of interest as reported in The Wall Street Journal on the date
payment is due, with interest calculated based on the number of days that
payment is delinquent.

 

Article 5- PATENT PROSECUTION

 

5.1 Filing, Prosecution and Maintenance of Patents. Licensor shall file,
prosecute and maintain in the Territory the Patent Rights. Licensor shall give
Licensee an opportunity to review the text of any patent application before
filing, shall consult with Licensee with respect thereto, and shall supply
Licensee with a copy of the application as filed, together with notice of its
filing date and serial number. For those patents and patent applications covered
in this Section 5.1, Licensor shall keep Licensee advised of the status of the
actual and prospective patent filings and, upon request, shall provide advance
copies of any papers related to the filing, prosecution and maintenance of such
patent filings. Licensor shall promptly give notice to Licensee of the grant,
lapse, revocation, surrender, invalidation or abandonment of any of the Patent
Rights. With respect to all filings hereunder, Licensor shall be responsible for
payment of all costs and expenses related to such filings.

 

5.2 Option of Licensee to Prosecute and Maintain Patents and Patent
Applications. Licensor shall give notice to Licensee of any desire to cease
prosecution and/or maintenance of Patent Rights on a country by country basis in
the Territory and, in such case, shall permit Licensee, in its sole discretion,
to continue prosecution or maintenance of such Patent Rights at its own expense.
If Licensee elects to continue prosecution or maintenance, Licensor shall
execute such documents and perform such acts at Licensor’s expense as may be
reasonably necessary for Licensee to perform such prosecution or maintenance on
behalf of and in the name of Licensor.

 

5.3 Interference, Opposition, Reexamination and Reissue.

 

(a) Each party shall, within ten (10) days of learning of such event, inform the
other party of any request for, or filing or declaration of, any interference,
opposition, reissue or reexamination relating to the Patent Rights. Licensee and
Licensor shall thereafter consult and cooperate fully to determine a course of
action with respect to any such proceeding.

 

(b) In connection with any interference, opposition, reissue, or reexamination
proceeding relating to the Patent Rights, the parties will cooperate fully and
will provide each other with any information or assistance that either may
reasonably request. Each party shall keep the other party informed of
developments in any such action or proceeding, including, to the extent
permissible by law, consultation on and approval of any settlement, the status
of any settlement negotiations and the terms of any offer related thereto.

 

7

 

 

(c) Licensor shall bear the expense of any interference, opposition,
reexamination, or reissue proceeding relating to the Patent Rights.

 

(d) Both parties shall, as soon as practicable after receiving notice of
certification of an action, convene and consult with each other regarding the
appropriate course of conduct for such action. The non-initiating party shall
have the right to be kept fully informed and participate in decisions regarding
the appropriate course of conduct for such action, and the right to join and
participate in such action.

 

Article 6 - PROSECUTION OF INFRINGERS

AND DEFENSE OF PATENT RIGHTS

 

6.1 Enforcement and Defense.

 

(a) As soon as practicable, each of Licensor and Licensee shall give the other
party notice of (i) any infringement of the Patent Rights, (ii) any claim of
invalidity, unenforceability, or non-infringement of the Patent Rights or (iii)
any misappropriation or misuse of the Know-How that may come to such party’s
attention. Licensee and Licensor shall thereafter consult and cooperate fully to
determine a course of action, including but not limited to the commencement of
legal action by either or both Licensee and Licensor, to terminate any
infringement, or claim of invalidity, unenforceability, or non-infringement, of
the Patent Rights or any misappropriation or misuse of the Know-How. However,
Licensor, upon notice to Licensee, shall have the first right to initiate and
prosecute such legal action at its own expense and in the name of Licensor and
Licensee, or to control the defense of any declaratory judgment action relating
to the Patent Rights or the Know-How. Licensor shall promptly inform Licensee if
it elects not to exercise such first right and Licensee shall thereafter have
the right to either initiate and prosecute such action or to control the defense
of such declaratory judgment action in the name of Licensee and, if necessary,
Licensor; provided that Licensee shall not admit the invalidity or fail to
defend the validity of any the Patent Right without Licensor’s prior consent
which shall not be unreasonably withheld. Each party shall have the right to be
represented by counsel of its own choice. In connection with any action,
Licensee and Licensor will cooperate fully and will provide each other with any
information or assistance that either may reasonably request. Each party shall
keep the other informed of developments in any action or proceeding, including,
to the extent permissible by law, consultation on and approval of any
settlement, the status of any settlement negotiations and the terms of any offer
related thereto.

 

(b) In the event that Licensor elects not to initiate and prosecute an action as
provided in Section 6.1(a), and Licensee elects to do so, the costs of any
agreed-upon course of action, including the costs of any legal action commenced
or the defense of any declaratory judgment, shall be shared equally by Licensor
and Licensee; provided, that in the event that Licensee is unable to initiate or
prosecute such action solely in its own name, Licensor will join such action
voluntarily and will execute and cause its Affiliates to execute all documents
necessary for Licensee to initiate litigation to prosecute and maintain such
action.

 

(c) Any recovery obtained by either or both Licensee and Licensor in connection
with or as a result of any action contemplated by this Section 6.1, whether by
settlement or otherwise, shall be shared in order as follows:

 

(i) the party that initiated and prosecuted the action shall recoup all of its
costs and expenses incurred in connection with the action;

 

8

 

 

(ii) the other party shall then, to the extent possible, recover its costs and
expenses incurred in connection with the action; and

 

(iii) the amount of any recovery remaining shall then be allocated on a 75%/25%
basis, with the party that initiated and prosecuted the action receiving 75% of
the recovery and the other party receiving 25% of the recovery.

 

6.2 Effect of Certain Terminations. Notwithstanding anything in this Article 6
to the contrary, in the event of a termination of this Agreement by either party
pursuant to Section 8.2 or by Licensor pursuant to Section 8.3, Licensee shall
have no rights and Licensor shall have no obligations under this Article 6 with
respect to Patent Rights.

 

Article 7 - INDEMNIFICATION

 

7.1 By Licensee. Licensee agrees to indemnify, hold harmless and defend Licensor
and its officers, directors, shareholders, employees, successors and assigns
(collectively, the “Licensor Indemnified Parties”) against any and all losses,
costs, expenses, fees or damages arising out of or relating to claims asserted
by any Third Party arising out of or relating to (a) personal injury arising
from the research, development, manufacture, use, performance, sale or other
disposition of any Technology by Licensee or its Related Parties under this
Agreement; (b) Licensee’s breach of any of its representations and warranties
set forth in Section 11.2; (c) Licensee’s failure to comply with all applicable
laws, rules and regulations; or (d) the gross negligence or willful misconduct
of any of the Licensee Indemnified Parties, provided that Licensee shall not be
required to indemnify, hold harmless or defend any Licensor Indemnified Party
against any claim arising out of or related (i) a claim that Licensee’s exercise
of the rights granted herein infringe Third Party intellectual property rights,
(ii) gross negligence or willful misconduct of a Licensor Indemnified Party, or
(iii) failure of any Licensor Indemnified Party to comply with all applicable
laws, rules and regulations.

 

7.2 By Licensor. Licensor agrees to indemnify, hold harmless and defend Licensee
and its officers, directors, shareholders, employees, successors and assigns
(collectively, the “Licensee Indemnified Parties”) against any and all losses,
costs, expenses, fees or damages arising out of or relating to claims asserted
by any Third Party arising out of or relating to (a) Licensor’s breach of any of
its representations and warranties set forth in Section 11.1; (b) Licensor’s
failure to comply with all applicable laws, rules and regulations; (c) a claim
that Licensee’s exercise of the rights granted herein infringe Third Party
intellectual property rights or (d) the gross negligence or willful misconduct
of any of the Licensor Indemnified Parties, provided that Licensor shall not be
required to indemnify, hold harmless or defend any Licensee Indemnified Party
against any claim arising out of or related to any Licensee Indemnified Party’s
(i) gross negligence or willful misconduct, or (ii) failure to comply with all
applicable laws, rules and regulations.

 

7.3 Procedure. If either party is seeking indemnification under Section 7.1 or
7.2 (the “Indemnified Party”), it shall inform the other party (the
“Indemnifying Party”) of the claim giving rise to the obligation to indemnify
pursuant to such section as soon as reasonably practicable after receiving
notice of the claim. The Indemnifying Party shall have the right to assume the
defense of any such claim for which it is obligated to indemnify the Indemnified
Party. The Indemnified Party shall cooperate with the Indemnifying Party and the
Indemnifying Party’s insurer as the Indemnifying Party may reasonably request,
and at the Indemnifying Party’s cost and expense. The Indemnified Party shall
have the right to participate, at its own expense and with counsel of its
choice, in the defense of any claim or suit that has been assumed by the
Indemnifying Party. Neither party shall have the obligation to indemnify the
other party in connection with any settlement made without the Indemnified
Party’s written consent, which consent shall not be unreasonably withheld or
delayed.

 

9

 

 

7.4 Insurance. Licensee agrees to maintain insurance or self-insurance that is
reasonably adequate to fulfill any potential obligation to the indemnified
parties. Licensee shall continue to maintain such insurance or self-insurance
during the Term and thereafter for a period of five (5) years. Licensee shall
provide to Licensor, upon request, proof of any such insurance policy maintained
by Licensee.

 

Article 8 - TERMINATION

 

8.1 Term and Expiration. This Agreement shall be effective as of the Effective
Date and, unless terminated earlier pursuant to Section 8.2 or 8.3, this
Agreement shall continue in effect until all of the Patent Rights (including all
renewals and extensions thereof) shall have expired as to Licensor under
applicable Laws (the “Term”). Upon expiration of this Agreement, Licensee’s
license pursuant to Section 2.1 shall terminate as of such expiration date.

 

8.2 Termination by Licensee without Cause. Notwithstanding anything contained
herein to the contrary, Licensee shall have the right to terminate this
Agreement at any time in its sole discretion by giving one hundred twenty (120)
days’ advance written notice to Licensor. Prior to the effective date of the
termination of this Agreement pursuant to this Section 8.2, Licensee shall
return or cause to be returned to Licensor all Information in tangible form
received from Licensor and all copies thereof.

 

8.3 Termination for Cause. This Agreement may be terminated at any time during
the Term:

 

(a) upon written notice by either party if the other party is in breach of any
material obligation hereunder and has not cured such breach within ninety (90)
days after written notice requesting cure of the breach.

 

(b) either party upon the filing or institution of bankruptcy, reorganization,
liquidation or receivership proceedings, or upon an assignment of a substantial
portion of the assets for the benefit of creditors by the other party (a
“Bankruptcy Event”), provided, however, that in the case of any involuntary
bankruptcy proceeding such right to terminate shall only become effective if the
party subject thereto consents to involuntary bankruptcy or such proceeding is
not dismissed within ninety (90) days after the filing thereof.

 

8.4 Effect of Expiration or Termination; Survival.

 

(a) Effect on Licenses.

 

(i) In the event of termination under Section 8.2 or termination by Licensor
pursuant to Section 8.3, Licensee’s license pursuant to Section 2.1 shall
terminate as of such termination date.

 

(ii) In the event of termination by Licensee pursuant to Section 8.3, the
license granted pursuant to Section 2.1 shall become a perpetual license,
subject to the obligation to pay royalties as set forth in this Section
8.4(a)(i). In the event of such a termination by Licensee, Licensee shall
continue to have an obligation to pay Licensor royalties pursuant to and under
the terms set forth in Section 4.1.

 

10

 

 

(b) Payment Obligations Following Termination. In the event of termination under
Section 8.2 or 8.3, each party shall pay all amounts then due and owing as of
the effective date of such termination no later than sixty (60) days after the
effective date of such termination.

 

8.5 Survival. Expiration or termination of this Agreement shall not relieve the
parties of any obligation accruing prior to such expiration or termination. Any
expiration or termination of this Agreement shall be without prejudice to the
rights of either party against the other accrued or accruing under this
Agreement prior to expiration or termination, including the obligation to pay
royalties for the Technology sold or otherwise provided prior to such expiration
or termination. The provisions of Article 1, Article 7, Article 8, Article 9,
Article 11, Article 12 and Article 13 and shall survive any expiration or
termination of this Agreement.

 

Article 9 - CONFIDENTIALITY AND NON-DISCLOSURE

 

9.1 Confidentiality Obligation. During the Term and thereafter, except as
expressly provided below, each of party shall keep in strictest confidence, and
shall cause its employees and agents, to keep in strictest confidence, the
existence, source, content and substance of all Know-How. Licensee shall not use
any Know-How in any way, for its own account or the account of any Third Party,
except to the extent reasonably necessary to exercise its rights or perform its
obligations hereunder. Neither party shall disclose any Know-How to any party,
other than furnishing such Know-How to its employees, consultants,
manufacturers, investors, potential acquirers, professional advisers and other
Third Parties who are required to have access to the Know-How in connection with
the exercise of such party’s rights and performance of its obligations
hereunder; provided that such employees, consultants, manufacturers, investors,
acquirers, professional advisers and other Third Parties are bound by written
agreements or, in the case of professional advisers, ethical duties respecting
such Know-How in accordance with the terms of this Article 9.

 

9.2 Exceptions. Notwithstanding the foregoing, Section 9.1 shall not apply to
all or any part of the Know-How that (i) is or becomes publicly known, from no
act or failure to act on the part of the party claiming the availability of the
exception of this clause (i), (ii) is disclosed to the party claiming the
availability of the exception of this clause (ii) by a Third Party as a matter
of right and without restriction on disclosure, or (iii) is developed
independently by the party claiming the availability of the exception of this
clause (iii) without any reliance on or reference to the Know-How.

 

9.3 Disclosures Required by Law. In the event the disclosure of the Know-How is
required by applicable law, judicial or regulatory subpoena or any securities
exchange listing agreement to which a party is a party, the party required to
make such disclosure must provide the other party with prompt written notice of
any such requirement in order to afford such other party time either to seek an
appropriate protective order (or other remedy) or a waiver of compliance
therewith. If such order or other remedy is not obtained, the party required to
make such disclosure shall disclose only that portion of the subject Know-How
that in the opinion of counsel to such party is legally required to be disclosed
and shall exercise all reasonable efforts to obtain assurances that confidential
treatment will be accorded the Know-How. The party to make the applicable
disclosure shall cooperate reasonably with the other party in all respects in
seeking to obtain a protective order or other remedy or otherwise to diligently
contest or limit the required disclosure.

 

11

 

 

Article 10 - PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS

 

Any payment, notice or other communication pursuant to this Agreement shall be
in writing and sent by certified first class mail, postage prepaid, return
receipt requested, or by nationally recognized overnight carrier addressed to
the parties at the following addresses or such other addresses as such party
furnishes to the other party in accordance with this paragraph. Such notices,
payments, or other communications shall be effective upon receipt.

 

In the case of Licensor:   Petrosonic Energy, Inc.     914 Westwood Boulevard,
No. 545     Los Angeles, California 90024     Attention: Chief Executive Officer
      With a copy to: (which   LKP Global Law, LLP  shall not constitute notice)
  1901 Avenue of the Stars, Suite 480     Los Angeles, California 90067    
Attention: Kevin K. Leung, Esq.       In the case of Licensee:   Kuai Le GU, LLC
                Attention: Yan Sheng       With a copy to: (which   LKP Global
Law, LLP  shall not constitute notice)   1901 Avenue of the Stars, Suite 480    
Los Angeles, California 90067     Attention: Kevin K. Leung, Esq.

 

Article 11 - REPRESENTATIONS AND WARRANTIES; DISCLAIMER

 

11.1 Representations and Warranties of Licensor. Licensor represents and
warrants to Licensee as of the Effective Date that:

 

(a) to Licensor’s knowledge, the Patent Rights and Know-How exist and are not
invalid or unenforceable, in whole or in part;

 

(b) Licensor is duly organized and validly existing under the laws of the State
of Nevada;

 

(c) Licensor has the full corporate right, power and authority to enter into
this Agreement and to grant the license granted under Section 2.1; provided,
however, that any Licensor representation or warranty pertaining to the Patent
Rights or to the infringement of Third Party Patent Rights is made exclusively
by Licensor in Sections 11.1(f) and not this Section 11.1(c);

 

(d) to Licensor’s knowledge, this Agreement is legally binding upon Licensor and
enforceable in accordance with its terms, and the execution, delivery, and
performance of this Agreement by Licensor does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it;

 

(e) Licensor has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in the Patent Rights or the Know-How;

 

12

 

 

(f) to Licensor’s knowledge, it is the sole and exclusive owner or licensee of
the Patent Rights and Know-How, all of which are free and clear of any liens,
charges and encumbrances, and no other person, corporate or other private
entity, or governmental entity or subdivision thereof, has any claim of
ownership whatsoever with respect to the Patent Rights and the Know-How;

 

(g) to Licensor’s knowledge, there are no claims, judgments or settlements
against or owed by Licensor and no pending or written threatened claims or
litigation relating to the Patent Rights and the Know-How; and

 

(h) Licensor has disclosed to Licensee all reasonably relevant information
regarding the Patent Rights and the Know-How licensed under this Agreement.

 

11.2 Representations and Warranties of Licensee. Licensee represents and
warrants to Licensor that as of the Effective Date:

 

(a) Licensee has the full right, power and authority to enter into this
Agreement;

 

(b) Licensee is duly organized and validly existing under the laws of the State
of Delaware;

 

(c) to Licensee’s knowledge, this Agreement is legally binding upon Licensee and
enforceable in accordance with its terms, and the execution, delivery, and
performance of this Agreement by Licensee does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it;

 

(d) Licensee shall at all time (i) comply with all Laws applicable to its
performance pursuant to this Agreement, including, without limitation, the
development, manufacture, use, provision, and sale of the Technology in the
Territory, and (ii) perform any work required under this Agreement safely and in
a manner which shall present no threat of bodily injury or property damage, and
shall enforce compliance with the highest standards of safety and accident
prevention found in applicable Laws;

 

(e) Licensee shall ensure that any use of the Technology in the Territory
complies with all applicable Environmental Laws, and shall obtain and maintain
all licenses, authorizations, certifications and approvals required under any
applicable Environmental Law in the Territory in connection with the Technology;

 

(f) Licensee shall not permit the Release of any Hazardous Material into the
environment in the Territory and, in the event of any such Release, shall
promptly perform any investigation, study, sampling, testing, cleanup, removal
and remedial or other action necessary to remove and clean up any such Hazardous
Materials in accordance with the requirements of all applicable Environmental
Laws;

 

(g) Licensee shall advise its Related Parties and Sublicensees that are not
Related Parties of any hazard or toxic substance which is present in or may be
encountered by them and their Affiliates in using or possessing the Technology,
and Licensee shall use its best efforts to minimize the hazard or toxicity
thereof; and

 

13

 

 

(h) Licensee shall deliver the following notices to Licensor: (i) promptly upon
obtaining knowledge of (x) any fact, circumstance, condition or occurrence that
could form the basis of an Environmental Claim arising with respect to or
against the Technology or Licensee in the Territory or (y) any pending or
threatened Environmental Claim arising with respect to or against the Technology
or Licensee in the Territory, a notice thereof describing the same in reasonable
detail and, together with such notice or as soon thereafter as possible, a
description of the action that such person or entity has taken or proposes to
take with respect thereto and, thereafter, from time to time such detailed
reports with respect thereto as Licensee may reasonably request; and (ii)
promptly upon their becoming available, copies of all written communications
with any government authority relating to any Environmental Law or Environmental
Claim arising out of the Technology in the Territory.

 

11.3 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
LICENSOR, ITS DIRECTORS, OFFICERS, EMPLOYEES, AND AFFILIATES MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, VALIDITY OF PATENT RIGHTS, ISSUED OR PENDING, AND THE
ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE. NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION MADE OR WARRANTY GIVEN BY
LICENSOR THAT THE PRACTICE BY LICENSEE OF THE LICENSE GRANTED HEREUNDER SHALL
NOT INFRINGE THE PATENT RIGHTS OF ANY THIRD PARTY.

 

Article 12 – LIMITATION OF LIABILITY

 

12.1 EXCEPT FOR ANY LIABILITY TO ANY THIRD PARTIES PURSUANT TO Article 7 OR FOR
BREACH OF CONFIDENTIALITY OBLIGATIONS, IN NO EVENT SHALL LICENSOR OR LICENSEE OR
THEIR, ITS DIRECTORS, OFFICERS, EMPLOYEES OR AFFILIATES BE LIABLE FOR INCIDENTAL
OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING ECONOMIC DAMAGE OR INJURY TO
PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER LICENSOR OR LICENSEE SHALL BE
ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IF LICENSOR SHALL KNOW OF THE
POSSIBILITY OF SUCH DAMAGES.

 

12.2 IN NO EVENT SHALL LICENSOR BE LIABLE TO LICENSEE OR ANY THIRD PARTY UNDER
ANY LEGAL THEORY FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES, OR ANY DAMAGES FOR LOSS OF PROFITS, REVENUE, BUSINESS,
SAVINGS, DATA OR USE INCURRED BY LICENSEE OR ANY THIRD PARTY, EVEN IF LICENSOR
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Article 13- MISCELLANEOUS PROVISIONS

 

13.1 Force Majeure. Neither party shall be held liable to the other party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in performing any obligation under this Agreement to the extent that such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected party, such as embargoes, war, acts of war (whether war
be declared or not), insurrections, riots, civil commotions, strikes, lockouts
or other labor disturbances, fire, floods, or other acts of God, or acts,
omissions or delays in acting by any governmental authority or the other party.
The affected party shall notify the other party of such force majeure
circumstances as soon as reasonably practical, and shall promptly undertake all
reasonable efforts necessary to cure such force majeure circumstances.

 

14

 

 

13.2 Subcontractors. If subcontractors are employed by Licensee, Licensee shall
be fully responsible for their acts and omissions and the acts and omissions of
their employees. There shall be no contractual relationship between any such
subcontractor and Licensor. Licensee shall indemnify, defend and hold harmless
Licensor from and against any and all liability for payment of Licensee’s
subcontractors and suppliers, including without limitation, mechanic’s liens.

 

13.3 Announcements. Neither party shall originate any publicity, news release or
other public announcement (“Announcements”), written or oral, relating to this
Agreement or the existence of an arrangement between the parties, without the
prior written approval of the other party, which approval shall not be
unreasonably withheld or delayed, except as otherwise required by law. The
foregoing notwithstanding, Licensor shall have the right to make such
Announcements without the consent of Licensee in any prospectus, offering
memorandum, or other document or filing required by applicable securities laws
or other applicable law or regulation, provided that Licensor shall have given
Licensee, at least ten (10) days prior written notice of the proposed text for
the purpose of giving Licensee, the opportunity to comment on such text.

 

13.4 Implied License. No implied licenses are granted pursuant to the terms of
this Agreement. No licensed rights shall be created by implication or estoppel.

 

13.5 Relationship between the Parties. Nothing herein shall be deemed to
constitute either party as the agent or representative of the party, or both
parties as joint ventures or partners for any purpose. Each party shall be an
independent contractor, not an employee or partner of the other party, and the
manner in which each party renders its services under this Agreement shall be
within its sole discretion. Neither party shall be responsible for the acts or
omissions of the other party, nor shall either party have authority to speak
for, represent or obligate the other party in any way without prior written
authority from the other party.

 

13.6 Patent Marking. To the extent commercially feasible, and consistent with
prevailing business practices and applicable law, all Technology sold pursuant
to this Agreement will be marked with the number of each issued patent that
applies to such Technology.

 

13.7 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California and the patent laws of the
United States, without reference to any rules of conflict of laws, provided that
any dispute relating to the scope, validity, enforceability, infringement or
misuse of any Patent Rights shall be governed by, and construed and enforced in
accordance with, the substantive laws of the jurisdiction in which such Patent
Right originates.

 

13.8 Entire Agreement; Amendments. The parties acknowledge that this Agreement
sets forth the entire Agreement and understanding of the parties as to the
subject matter hereof, and shall not be subject to any change or modification
except by the execution of a written instrument signed by the parties. Any other
express or implied agreements and understandings, either oral or written, are
superseded by the terms of this Agreement. This Agreement may be amended, or any
term hereof modified, only by a written instrument duly executed by authorized
representatives of the parties.

 

13.9 Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
parties. The parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

 

15

 

 

13.10 Headings. The captions to the several Articles and Sections hereof are not
a part of this Agreement, but are merely for convenience to assist in locating
and reading the several Articles and Sections hereof.

 

13.11 Waiver. The failure of either party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party. The waiver by either
party of any right hereunder, or of any failure of the other party to perform,
or of any breach by the other party, shall not be deemed a waiver of any other
right hereunder or of any other breach by or failure of such other party,
whether of a similar nature or otherwise.

 

13.12 Assignment/ Change of Control. Except as provided in this Section 13.12,
this Agreement may not be assigned or otherwise transferred, nor may any right
or obligation hereunder be assigned or transferred, by either party without the
consent of the other party. Either party may, without the other party’s consent,
assign this Agreement and its rights and obligations hereunder (except as
specified below) in connection with a Change of Control. In the event of such
Change of Control, such party will promptly (but in no event later than five (5)
days thereafter) notify the other party of such Change of Control. Any assignee
shall assume all assigned obligations of its assignor under this Agreement. Any
attempted assignment not in accordance with this Section 13.12 shall be void.
Subject to the foregoing, this Agreement shall inure to the benefit of and bind
the successors and assigns of the parties. A “Change of Control” of a party
shall be deemed to occur if such party is involved in a merger, reorganization
or consolidation, or if there is a sale of all or substantially all of such
party’s assets or business relating to this Agreement or if a person or group
other than the current controlling person or group shall effectively acquire
control of the management and policies of such party.

 

13.13 Interpretation. Each party has had the opportunity to consult with counsel
in connection with the review, drafting and negotiation of this Agreement.
Accordingly, the rule of construction that any ambiguity in this Agreement shall
be construed against the drafting party shall not apply. This Agreement has been
prepared jointly and no rule of strict construction shall be applied against
either party. In this Agreement, the singular shall include the plural and vice
versa and the word “including” shall be deemed to be followed by the phrase
“without limitation.”

 

13.14 Counterparts. This Agreement may be executed in counterparts, each of
which together shall constitute one and the same Agreement. This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

13.15 Remedies. No remedy referred to in this Agreement is intended to be
exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

 

[Remainder of page intentionally blank; Signature page follows]

 

16

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the
Effective Date.

 

Licensor:

Petrosonic Energy, Inc.

a Nevada corporation

 

By: /s/ Art Agolli   Name: Art Agolli   Title: Chief Executive Officer  

 

Licensee:

Kuai Le GU, LLC

a Delaware limited liability company

 

By: /s/ Yan Sheng   Name: Yan Sheng   Title: Member, Board of Managers  

 

17

 

 

EXHIBIT A

Patent Rights

 

Patents

 

Patent No.   Title   Inventors          

 

Patent Applications

 

Serial No.   Title   Inventors          

 

 

 



